                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

LUCILLE TURCOTTE LANDRY                                           CIVIL ACTION

VERSUS                                                            NO.    17-17946

SOCIAL SECURITY ADMINISTRATION                                    SECTION AS@ (3)



                                           ORDER

       The Court, having considered the petition, the record, the applicable law, the Magistrate

Judge's Report and Recommendation, and the objections thereto, hereby approves the Magistrate

Judge's Findings and Recommendation and adopts it as its opinion. Accordingly,

       IT IS ORDERED that the Commissioner's Motion for Summary Judgment is GRANTED,

the Plaintiff’s Motion for Summary Judgment is DENIED and the plaintiff's complaint be and is

hereby DISMISSED WITH PREJUDICE.
                                                    January
                                      3rd day _________________,
       New Orleans, Louisiana, this ______                       2019.




                                            _________________________________
                                               MARY ANN VIAL LEMMON
                                            UNITED STATES DISTRICT JUDGE
